Title: From Thomas Jefferson to I. J. Chapman, 1 August 1823
From: Jefferson, Thomas
To: Chapman, I. J.


                        
                        
                            
                            
                    Th: Jefferson just recovering from a recent illness borrows the pen of another to thank Capt Chapman for the kind interest he appears to take in what concerns our embrio University. he is indebted to  him for many useful ideas gathered from Peter’s letters to his kinsfolk, and is certain he shall find much of the information he seeks in Russel’s View of the system of education in the Universities of  and schools of Gr. Britain. but as he has a corresponding bookseller (mr Laval) in Philadelphia who is kind enough to procure & forward  to him whatever he asks which is to be had in that Place or N.Y. he will not give Capt Chapman any trouble in that way. the indication does Th:J. sufficient favor  and the more as his interior situation is not friendly to his acquiring a knolege of  recent publications. he prays Capt Chapmand to accept the assurances of his his great esteem & respect and of his best wishes.
                        
                    